Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 8/3/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	 Claims 1-9 are pending in this application.
Claim 9 is new. 
Claims 1-9 have been rejected. 

Claim Rejections -35 USC §103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AlA 35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.

2. 	Ascertaining the differences between the prior art and the claims at issue.

3.	 Resolving the level of ordinary skill in the pertinent art.

4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.


6.	 Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 20090098268 in view of NPL Kim et al. ( KR 1505361 B1) in view of NPL Thomas et al. (JP 2006 238814 A) in view of NPL Su et al. (Phytochemistry 27(5): 1315-1318, 1988) in view of NPL Syiem et al. (Pharmaceutical Biology, 2006, Vol. 44, No. 8, pp. 613-618) in view of NPL Yang et al. (English Translation of CN 106031429 A) and in view of NPL Park H et al. (Abstract of KR 2003048370) and as evidenced by Morikawa et al. (US 2016/0288110) and as evidenced by NPL Buckwheat tartary (Page 1).

7. 	Regarding claim 1, Koike et al. discloses that seasoning prepared can be used for sashimi ([0158]) and seasoning comprises preservatives, antioxidants, herb etc. ([0090)).
Koike et al. is silent about specific ingredients and their amounts in bio- preservatives used to prepare sashimi.
Koike et al. is silent about Fagopyrum tartaricum and its amount.
NPL Kim et al. discloses that Fagopyrum tartaricum has the antibacterial property (at least in Abstract) and therefore, serves as bio preservative agent. NPL Kim W-Y et al. also discloses that the amount can be very broad from 0.001 to 99.99 wt.% Fagopyrum tartaricum is in 0.001 to 99.99 wt.% of food composition (paragraph 32) and in another embodiment it is in food can be 15 wt. % or less (paragraph 48) in the food composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ({0090], [(0158]) with the teaching of NPL Kim et al. to include Fagopyrum tartaricum having antibacterial property (at least in Abstract).
Regarding claim 1, it is also to be noted that as because the disclosed combined prior art teaching have disclosed Fagopyrum tartaricum with the motivation to serve as antibacterial agent, it is proper to combine. Also, the disclosed Fagopyrum tartaricum is identical to the claimed Fagopyrum tartaricum and the disclosed range amounts meet the claimed range amounts of Fagopyrum tartaricum. Therefore, the property of the disclosed Fagopyrum tartaricum will have identical property of the claimed Fagopyrum tartaricum which includes “1) the Fagopyrum tataricum extract comprises flavonoids and
phenolic antioxidants; 2) the flavonoids are resveratrol having a phenolic hydroxyl group; and 3) the phenolic antioxidants comprise pro-anthocyanidin” as argued by the applicants and meet claimed invention.
It is also evidenced by Morikawa et al. that flavonoids and phenolic molecules, polyphenol which includes resveratrol and proanthocyanidin ([0041]) is present in Tartary Buckwheat ([0048]) and can be isolated from plants as raw material ([0046]) including tartary Buckwheat ([0048]) and Buckwheat tartary is Fagopyrum tartaricum as further evidenced by NPL Buckwheat Tartary (Page 1). It is also evidenced by applicant’s specification (at least in PGPUB [0008)).
Koike et al. is silent about Oscheckia chinensis and its amount.
NPL Yang et al. discloses that Osbeckia soup can include 15-25 parts by weight of Osbeckia chinensis which tonify the spleen and calming nerves (At least in Abstract).
In addition, for the additional motivation, it is to be noted that
(i) NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract). Therefore, it also serves as natural biopreservative agent at the level of protecting oxidation sensitive components in food composition.
NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract). Therefore, it also serves as natural biopreservative agent at the level of protecting oxidation sensitive components in food composition. Even if NPL Su et al. does not specifically mention Zirconium methyl gallate, it is evidenced by applicant’s specification that in Oscheckia chinensis
extract has in Oscheckia chinensis (in PGPUB at least in [0010]). As the disclosed Oscheckia chinensis is identical to the claimed Oscheckia chinensis and the disclosed range amounts meet the claimed range amounts of Oscheckia chinensis, therefore, the property and constituents of the disclosed Oscheckia chinensis extract will have identical constituents and property of the claimed Oscheckia chinensis.
(ii) NPL Thomas et al. discloses that Gallic acid containing composition serves as flavor enhancer (at least in Abstract and claims of NPL Thomas et al.).
(iii) NPL Syiem D et al. discloses that Osbechia chinensis is used as anti- hyperglycemic agent (Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ([O090], [(0158]) with the teaching of NPL Yang et al. to include the disclosed amount of Osbeckia chinensis in order to have tonify the spleen and calming nerves (in NPL Yang et al., at least in Abstract) and NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract) and that Gallic acid containing composition serves as flavor enhancer as disclosed by NPL Thomas et al. (at least in Abstract and claims of NPL Thomas et al.) and Osbechia chinensis is used as anti- hyperglycemic agent as disclosed by NPL Syiem et al. (Abstract).
Koike et al. is silent about mint and its amount.
Regarding mint, NPL Park Hu et al. discloses that mint is used from 0.1-10 parts by weight of the preservative composition. It is known that mint has its own flavor and also has pleasant cooling effect as disclosed by NPL Makoto et al.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ({(0090], [0158]) with the teaching of NPL Park HJ et al. because mint is used from 0.1-10 parts by weight of the preservative composition.

8.	Regarding powder form as claimed in claim 9, NPL Yang et al. discloses that the herbs can be extracted and dried (at least in claim 5 of NPL Yang et al.). 
One of ordinary skill in the art would have been motivated to modify Koike et al. to include the teaching of NPL Yang et al. to incorporate the natural compounds in dry (powder) form (at least in claim 5 of NPL Yang et al.  as desired choice.

9.	 Claims 2- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 20090098268 in view of NPL Kim et al. (KR 1505361 B1) in view of NPL Thomas et al. (JP 2006 238814 A) in view of NPL Su et al. (Phytochemistry 27(5): 1315-1318, 1988) in view of NPL Syiem et al. ( Pharmaceutical Biology, 2006, Vol. 44, No. 8, pp. 613-618) in view of NPL Yang et al. and in view of NPL Park H et al. (Abstract of KR 2003048370) as applied to claim 1 and further in view of Sakai et al. US 2004/ /0161524 and further in view of NPL Icen et al. (in J of Supercritical fluids 55, 156-160, 2010) and in view of NPL ultrasonic extractor (copyright 1999-2008, last page and Under “Effects of Ultrasonic Extraction under the Photo, Vikhu et al. has year 2011).

10. 	Regarding claim 2, Koike et al. is silent about the sequential steps of claim 2.
NPL Kim et al. discloses that Fagopyrum tataricum is extracted by using ethanol and also can include ultrasonic wave extraction (at least in paragraph 29) followed by filtering using filter paper (paragraph 30) followed by rotary vacuum evaporator to evaporate and concentrate (paragraph 30).
Regarding the alcohol extraction with ultrasonic extraction, NPL ultrasonic extraction teaches that the ultrasonic extractor provides better extraction because it
helps to release phytochemicals from botanicals (at least on page 1, and page 4, Fig and below Fig description from Vikhu et al. 2011 and copyright 1999-2021 is at the last page).
Regarding claim limitation of “supercritical carbon-di-oxide method’, Sakai et al. discloses that the extraction can be done using supercritical fluid carbon dioxide also ([(0070]). One of ordinary skill in the art would have been motivated to preliminary extract the ingredients from plant by alcohol extraction with ultrasonic vibration followed by the residual powder can be further extracted using combined supercritical carbon di oxide method” as disclosed by Sakai et al. because supercritical carbon di oxide provides the benefit of better and efficient leaching of the botanical component in a short time as disclosed by NPL Icen et al. (at least on page 159 col 2 , the paragraph above “conclusion’).
It is to be noted that one of ordinary skill in the art would have been motivated to perform both the types of extraction (ethanol with ultrasonic vibration) followed by supercritical carbon dioxide with co-solvent alcohol on the residual powders in order to have better leaching of the botanicals from the plant powder.
It is to be noted that after the second extraction with supercritical carbon di oxide at step of claim 2 (3), the solid can be heated further with water in order to have the adhered extracted material which adhered to the particles and also to have residual further extraction using water during agitation and under heating condition. Sakai et al. discloses that the step of extraction can be at any broad range of temperature from 20- 90 degree C ([0073]). Therefore, this step is also optimizable by one of ordinary skill in the art.
Regarding step 2 (4), as discussed above, NPL Kim et al. discloses that Fagopyrum tartaricum is extracted by using ethanol and also can include ultrasonic wave extraction (at least in paragraph 29) followed by filtering using filter paper (paragraph 30) followed by rotary vacuum evaporator to evaporate and concentrate (paragraph 30).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. (seasoning composition [0090]) to make extracted Fagopyrum tartaricum in order to use it as an antibacterial natural biopreservative in the seasoning composition.
Koike et al. in view of NPL Kim et al. are silent about the step of making powdered Fagopyrum tartaricum as claimed in claim 2.
NPL Syiem D et al. discloses that the O. chinensis was washed, dried, powdered homogenized to make powder form prior to alcohol extraction step.
It is to be noted that even if NPL Syiem D et al. discloses the method for O. chinensis, however, it is applicable to any herb plant.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. in view of NPL Kim et al. to
perform the steps of washing, drying, and to make powdered homogenized form of Fagopyrum tartaricum to be used for the next step of alcohol extraction step.
Regarding the phrase “passing through 20-30 mesh’, it is to be noted that it is within the skill of one of ordinary skill in the art to decide what type of powdered particle size is desired.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in modified Koike et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	 Regarding claim 5, NPL Syiem D et al. discloses that the O. chinensis was washed, dried, powdered homogenized to make powder form prior to alcohol extraction step.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Koike et al. in view of Sakai et al. to include the teaching of NPL Syiem, D et al. in order to perform the steps of washed, dried, powdered homogenized in order to make powder form to make ready for the next step of alcohol extraction.
Regarding the phrase “passing through 20-30 mesh’, it is to be noted that it is within the skill of one of ordinary skill in the art to decide what type of powdered particle size is desired.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in modified Koike et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Even if NPL Syiem D et al. is silent about the sequential steps to extract O. chinensis, however, Sakai et al. also discloses that the plants in powder form can be extracted using aqueous ethanol ([(0016]) as preferred solvent ([0068]) followed by removing residues ([0111]). It is to be noted that Sakai et al. discloses the method is applicable in general to plant powders. Sakai et al. also discloses that the extraction can be done using supercritical fluid carbon dioxide also ([0070]).
Therefore, one of ordinary skill in the art would have been motivated to use the common steps as disclosed by NPL Kim et al. for the extraction of Fagopyrum tartaricum
It is also to be noted that it is within the skill of one of ordinary skill in the art to use the disclosed teaching of an approximate ratio in order to optimize the amount
based on the individual plant to be extracted in order to have good extraction as will be evaluated by better amount of extracted botanicals.

12. 	Regarding claim 7, it is to be noted that Sakai et al. discloses the method is applicable in general to plant powders. NPL Park et al. also discloses that mint containing herbs can be ethanol extracted and the ethanol extract can be used in the preservative composition (at least in [0061], [0052]). Therefore, one of ordinary skill in the art would have been motivated to use the common steps as disclosed by Sakai et al., NPL Syiem D et al. NPL Park et al., and NPL Kim et al. are applicable for mint plant extraction also as discussed for claims 2,5 above.

13.	 Regarding claims 2, 5, 7, however, the duration of extraction, time, temperature as Claimed in claims 2, 5, 7 are variables and depend on type of plant, amount of plant powder to be extracted etc. therefore it is considered as Result Effective Variable. Absent showing of unexpected results, the specific amount of duration of extraction, time, temperature is not considered to confer patentability to the claims. As the extracted components are variables that can be modified, among others, by adjusting the amount of specific amount of duration of extraction, time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount and type of extractable material and which depends on duration of extraction, time, temperature, and also the amount and type of extractable material in modified Koike et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degree of extraction etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that even if it is not disclosed 5-10 parts by weight of Fagopyrum tartaricum to 60-80 parts by weight of ethanol as claimed in claim 2 (2), and 2-3 parts by weight of O. chinensis to 50-60 parts by weight of ethanol as claimed in claim 5 (2), and 3-5 parts by weight mint to 70-80 parts by weight of ethanol, as claimed in claim 7 (2), however, the ratio is an approximate value and can be optimized by one of ordinary skill in the art for the better extraction.
Therefore, absent showing of unexpected results, the specific amount of ratio is not considered to confer patentability to the claims. As the extracted components are variables that can be modified, among others, by adjusting the amount of specific amount of duration of extraction, time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount ratio of the powder and solvent in modified Koike et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degree of
extraction etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

14. 	Regarding claims 3, 6, 8, mass fraction of the ethanol, it is to be noted that NPL Kim et al. discloses broadly water, C1-C6 alcohol etc. can be considered as solvents to extract Fagopyrum tartaricum (paragraph 14, Under Technical Solution). Sakai et al. discloses aqueous ethanol ([0028], [0038]) and can be 30%, 40% ethanol (at least in Example 2, [0127], Example 5 [0140] etc.) 50% ethanol which overlaps the mass fraction of the ethanol solution 40-50% as claimed in claims 3, 6, 8.

15.  	Regarding claim 4, Sakai et al. discloses that the step of extraction can be at any broad range of temperature from 20-90 degree C ([0073]). Therefore, it is considered as it is within the skill of one of ordinary skill | the art to optimize the temperature and time in order to have the best extraction.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the extracted components are variables that can be modified, among others, by adjusting the amount of specific time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would
have optimized, by routine experimentation, the amount of time, temperature, in modified Koike et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degree of extraction etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Response to arguments
19.	Applicants arguments in remarks section, pages 5-9 have been considered. However, they are not persuasive. The reasons are discussed below.

20.	(i) Applicants argued in remarks section, pages 6-7 that Tartary Buckwheat is rich in flavonoid and having complicated flavonoid composition and some fail to meet the structural formula disclosed by Koike et al. (Evidenced by Section 2.5.3 of the applicants submitted Attachment 1) and it has bitter taste (Evidenced in page 346 of the applicants submitted Attachment 2).
(ii) Applicants argued in remarks section, page 7 second paragraph that Koike et al. mentioned in [0009] that Rutin is the causative agent to make color damage and applicants’ submitted Attachment 2 discloses that Tartary Buckwheat contains 100- fold greater amount of Rutin.
In response to (i) and (ii), it is to be noted that independent claim 1 does not recite any specific (species) flavonoid.  
Even if it is agreed that 
(i) Koike et al. discloses that rutin is not good, and Rutin does not meet   a specific formula (as recited in para [0017]-[0020]) and 
 (ii) applicants Attachment 2 have established that 100-fold greater amount of Rutin present in the tartary buckwheat, however, examiner wants to respond the by addressing the following two points to address the arguments: 
(a) If we consider the “Attachment 2” (9 pages) under Introduction, it recites (i) 100-fold greater amount of Rutin present in the Tartary buckwheat  and (ii) Tartary buckwheat seed also contains extremely high levels of rutinosidase activity (Fig 27.1) and this activity is sufficient to hydrolyze the rutin present in Tartary buckwheat within a few minutes after the addition of water”. The hydrolyzed product is quercetin (in Attachment 2, page 346 e.g. rutin is hydrolyzed by Rutinosidase to make quercetin). Koike et al. discloses that quercetin is considered a flavonoid which can be present in the composition (at least in [0032] of Koike et al.). Therefore, as claim 1 recites “extract” and therefore, the amount of Rutin after extraction remains insignificant due to hydrolysis
(b) If we consider the primary prior art by Koike et al. Koike et al. discloses that the content of the flavonoid in the liquid seasoning can be 0.01 to 4% (at least in [0029]). Therefore, if we calculate (approximately), e.g. claimed 20-30 parts by weight of Fagopyrum tartaricum out of 50 parts if we consider O. chinensis and mint, however, because of “comprising’ open ended transitional phrase, it can be 20-30 parts /100 parts also. However, if it is considered 2% (or 1%), and it is known that even if rutin is rich in Fagopyrum tataricum , still it varies and if we consider Attachment 2 “Introduction”, it is 1-2% w/w in buckwheat flour. Therefore, the extract contains extremely low/nil amount of Rutin in the claimed extracted Fagopyrum tataricum containing biopreservative and when it is added in an amount of 0.01 to 4% by weight in liquid seasoning composition of Koike et al. (at least in [0029]) the final composition recites extremely low/nil amount of Rutin.  
Therefore, applicants need to establish criticality of the claimed composition.  by considering claimed bio-preservative, as a whole, in place of flavonoid amount of Koike et al.  
The examiner acknowledges the arguments as argued on pages 6-7in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference e.g. Koike et al. Applicants need to establish criticality of the claimed composition.  by considering claimed biopreservative, as a whole, in place of flavonoid amount used in sause composition of Koike et al.
  (2), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. In this instance, it will be upper and lower values, values outside upper and lower values and values within from 20-30 parts by weight of Fagopyrum tataricum as claimed in claim 1. 

22.	Applicants argued on page 7 3rd paragraph that “There is no motivation to combine the seasoning of Koike et al. by including Fagopyrum tartaricum as a preservative”. 
Examiner does not agree. The reason is, Koike et al. discloses the composition contains flavonoid(s) and it can include quercetin as discussed above (In Koike [0032]) . Koike et al. is deficient about Fagopyrum and its amount as natural source of flavonoid(s). Therefore, one of ordinary skill in the art modified Koike et al. ({0090], [(0158]) with the teaching of NPL Kim et al. to include Fagopyrum tartaricum as natural source of flavonoid with the reasonable expectation of success that it also provide antibacterial property (at least in Abstract) as preservative. Therefore, the combination of prior arts is proper to meet claim 1 to make the obviousness rejection according to MPREP 2142. 

23.	Applicants do not have any further arguments. Therefore, the rejection is made as final. 

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792             

/DONALD R SPAMER/Primary Examiner, Art Unit 1799